Exhibit 10.3



Exhibit A

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into on
November 23, 2015 (the “Effective Date”) by and between Paul Simon (the
“Employee”) and National Waste Management Holdings, Inc., (the “Company”).

WHEREAS, the Company entered into a certain partnership interest purchase
agreement with PDA Management Corp. (the “Seller”), a Nevada corporation,
whereby the Company agrees to acquire from the Seller all of its partnership
interest in Gateway Rolloff Services, L.P. (“Gateway”), in consideration for
cash payment and common stock of the Company (the “Gateway Agreement”);

WHEREAS, as a condition to the execution of the Gateway Agreement, the Company
agrees to employ Paul Simon, the President of the Seller, as an employee of the
Company managing Gateway immediately following the execution of the Gateway
Agreement;

WHEREAS, the Company and the Employee desire to enter into this Agreement to
memorialize the terms and conditions of the Employee’s employment with the
Company. 

 

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
representations contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

Article I.                Employment; Responsibilities; Compensation

Section 1.01        Employment. Subject to ARTICLE III, the Company hereby
agrees to employ Employee and Employee hereby agrees to be employed by the
Company, in accordance with this Agreement, for the period commencing as of the
Effective Date and ending on the second anniversary of the Effective Date
(“Term”).

Section 1.02         Responsibilities; Loyalty

(a)             Subject to the terms of this Agreement, Employee is employed as
general manager of Gateway on behalf of the Company, and shall perform the
functions and responsibilities customary of that position. Without Employee's
advance written approval, the Company shall not, directly or indirectly, (a)
assign to Employee employment duties that are inconsistent with those
customarily associated with the responsibilities of a general manager, (b)
require a change in the location of Employee's primary business office outside
of the Tampa Bay Metropolitan Area, (c) change Employee's employment duties,
office facilities, or secretarial support in a way that materially diminishes
the prestige or responsibilities of Employee's corporate titles or offices.

(b)            Employee understands that this is a full-time position and
therefore agrees to devote the whole of Employee’s professional time, in no
event less than forty (40) hours each week, attention and energies to the
performance of Employee’s work. This is an exempt position and therefore the
Employee is not entitled to overtime. Employee agrees to comply with all
policies of the Company, if any, in effect from time to time, and to comply with
all laws, rules and regulations, including those applicable to the Company.



 1 

 



Section 1.03         Compensation. As consideration for the services and
covenants described in this Agreement, the Company agrees to compensate Employee
in the following manner:

(a)            The Company will pay Employee an annualized base salary of
$85,000 per annum during the Term (“Base Salary”), payable weekly. In no event
shall Company decrease Employee’s annual base salary during the term of this
Agreement except upon termination by Employee without Good Reason.

(b)            Employee shall be entitled to 15 days of vacation.

(c)           Employee shall receive health insurance benefits and be eligible
for such other employee benefits including holidays, available to employees of
the Company generally, in accordance with any policies, procedures or benefit
plans adopted by the Company from time to time during the existence of this
Agreement. Employee’s rights or those of Employee’s dependents under any such
benefits policies or plans shall be governed solely by the terms of such
policies or plans.

(d)          During the Employment Period, the Executive shall receive a car
allowance in the amount of $750.00 per month. The employee will be responsible
for their own taxes related to this additional monthly compensation.

(e)            The Company reserves to itself, or its designated administrators,
exclusive authority and discretion to determine all issues of eligibility,
interpretation and administration of any Company benefit plan or policy. The
Company’s employee benefits, and policies related thereto, are subject to
termination, modification or limitation at the Company’s sole discretion, except
that upon any termination of any policy of health insurance, the Company shall
immediately provide Employee with substitute health insurance at Company’s sole
cost.

(f)            Payment of all compensation to Employee shall be made in
accordance with the terms of this Agreement, applicable state or federal law,
and applicable Company policies in effect from time to time, including normal
payroll practices, and shall be subject to all applicable withholdings and
taxes.

Section 1.04         Business Expenses. The Company shall reimburse Employee for
all business expenses that are reasonable and necessary and incurred by Employee
while performing his duties under this Agreement, upon presentation of expense
statements, receipts and/or vouchers or such other information and documentation
as the Company may reasonably require.

Article II.               Confidential Information; Post-Employment Obligations;
Company Property

Section 2.01         Company Property. As used in this Article II, the term the
“Company” refers to the Company and each of its direct and indirect
subsidiaries. All written materials, records, data and other documents relating
to Company business, products or services prepared or possessed by Employee
during Employee’s employment by the Company are the  Company’s property. All
information, ideas, concepts, improvements, discoveries and inventions that are
conceived, made, developed or acquired by Employee individually or in
conjunction with others during Employee’s employment (whether during business
hours and whether on Company’s premises or otherwise) that relate to Company
business, products or services are the Company’s sole and exclusive property.
All memoranda, notes, records, files, correspondence, drawings, manuals, models,
specifications, computer programs, maps and all other documents, data or
materials of any type embodying such information, ideas, concepts, improvements,
discoveries and inventions are Company property. At the termination of
Employee’s employment with the Company for any reason, Employee shall return all
of the Company’s documents, data or other Company property to the Company.



 2 

 



Section 2.02         Confidential Information; Non-Disclosure.

(a)            Employee acknowledges that the business of the Company is highly
competitive and that the Company will provide Employee with access to
Confidential Information. Employee acknowledges that this Confidential
Information constitutes a valuable, special and unique asset used by the Company
in its business to obtain a competitive advantage over competitors. Employee
further acknowledges that protection of such Confidential Information against
unauthorized disclosure and use is of critical importance to the Company in
maintaining its competitive position. Employee agrees that Employee will not, at
any time during or after Employee’s employment with the Company, make any
unauthorized disclosure of any Confidential Information of the Company, or make
any use thereof, except in the carrying out of Employee’s employment
responsibilities to the Company. Notwithstanding the foregoing, Employee may
disclose Confidential Information to the extent necessary to (a) comply with
applicable law, (b) establish a lawful claim or defense, or (c) respond to
lawful process or appropriate government inquiry. Employee also agrees to
preserve and protect the confidentiality of third party Confidential Information
to the same extent, and on the same basis, as the Company’s Confidential
Information.

(b)          For purposes hereof, “Confidential Information” includes all
non-public information regarding the Company’s business operations and methods,
existing and proposed investments and investment strategies, seismic, well-log
and other geologic and oil and gas operating and exploratory data, financial
performance, compensation arrangements and amounts (whether relating to the
Company or to any of its employees), contractual relationships, business
partners and relationships (including customers and suppliers), strategies,
business plans and other confidential information that is used in the operation,
technology and business dealings of the Company, regardless of the medium in
which any of the foregoing information is contained, so long as such information
is actually confidential and proprietary to the Company. The term “Confidential
Information” excludes information that (a) is generally available to the public
or becomes generally available to the public other than as a result of a
nonpermitted disclosure by Employee, (b) was available to Employee before
disclosure by the Company to Employee, or (c) becomes available to Employee from
a source other than the Company.

Section 2.03         Non-Solicitation of Employees. During the Term and for two
years immediately after the Term, Employee will not, either directly or
indirectly, call on, solicit or induce any other executive or officer of the
Company or its affiliates with whom Employee had contact, knowledge of, or
association with in the course of employment with the Company to terminate his
employment, and will not assist any other person or entity in such a
solicitation.

Article III.             Termination

Section 3.01         Termination of Employment.

(a)            Employee’s employment with the Company shall be terminated
(i) immediately upon the death of Employee without further action by the
Company, (ii) upon Employee’s Permanent Disability without further action by the
Company, (iii) by the Company for Cause, (iv) by Employee without Good Reason,
(v) by the Company without Cause or by Employee for Good Reason, including by
the Company without Cause or by Employee for Good Reason within 12 months
following a Change of Control, provided that, in the case of clause (v), the
terminating party must give at least 30 days’ advance written notice of such
termination. For purposes of this ARTICLE III, “Date of Termination” means the
date of Employee’s death, the date of Employee’s Permanent Disability, or the
date of Employee’s separation from service with the Company, as applicable.



 3 

 



(b)            For purposes hereof:

               (i)               “Cause” shall include (A) continued failure by
Employee to perform substantially Employee’s duties and responsibilities (other
than a failure resulting from Permanent Disability) that is materially injurious
to the Company and that remains uncorrected for 10 days after receipt of
appropriate written notice from the Board; (B) engagement in willful, reckless
or grossly negligent misconduct that is materially injurious to Company or any
of its affiliates, monetarily or otherwise; (C) except as provided by (D), the
indictment of Employee with a crime involving moral turpitude or a felony;
(D) the indictment of Employee for an act of criminal fraud, misappropriation or
personal dishonesty; or (E) a material breach by Employee of any provision of
this Agreement that is materially injurious to the Company and that remains
uncorrected for 10 days following written notice of such breach by the Company
to Employee identifying the provision of this Agreement that Company determined
has been breached. For purposes of (C) and (D), if the criminal charge is
subsequently dismissed with prejudice or the Employee is acquitted at trial or
on appeal then the Employee will be deemed to have been terminated without
Cause.

                (ii)             “Change of Control” means the occurrence of any
one or more of the following events that occurs after the Effective Date:

1)            Any “Person” (as such term is used in sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) becomes a
“Beneficial Owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 50% of the
voting power of the then outstanding securities of the Company; provided that a
Change of Control shall not be deemed to occur as a result of a transaction in
which the Company becomes a subsidiary of another corporation and in which the
stockholders of the Company, immediately prior to the transaction, will
beneficially own, immediately after the transaction, shares entitling such
stockholders to more than 50% of all votes to which all stockholders of the
parent corporation would be entitled in the election of directors; or

2)            The consummation of (A) a merger or consolidation of the Company
with another corporation where the stockholders of the Company, immediately
prior to the merger or consolidation, will not beneficially own, immediately
after the merger or consolidation, shares entitling such stockholders to more
than 50% of all votes to which all stockholders of the surviving corporation
would be entitled in the election of directors, (B) a sale or other disposition
of all or substantially all of the assets of the Company, or (C) a liquidation
or dissolution of the Company.

             (iii)               “Good Reason” shall mean one or more of the
following conditions arising not more than six months before Employee’s
termination date without Employee’s consent: (A) a material breach by the
Company of any provision of this Agreement; (B) assignment by the Board or a
duly authorized committee thereof to Employee of any duties that materially and
adversely alter the nature or status of Employee’s position, job descriptions,
duties, title or responsibilities from those of a general manager of Gateway, or
eligibility for Company compensation plans; (C) requirement by the Company for
Employee to relocate to a primary place of business which is more than fifty
(50) miles away from the Employee’s primary place of business as of the
Effective Date of this Agreement; or (D) a material reduction in Employee’s Base
Salary in effect at the relevant time. Notwithstanding anything herein to the
contrary, Good Reason will exist only if Employee provides notice to the Company
of the existence of the condition otherwise constituting Good Reason within 90
days of the initial existence of the condition, and the Company fails to remedy
the condition on or before the 30th day following its receipt of such notice.

             (iv)              “Permanent Disability” shall mean Employee’s
inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months. Employee will be deemed permanently disabled if determined to be
totally disabled by the Social Security Administration or if determined to be
disabled in accordance with a disability insurance program that applies a
definition of disability that complies with the requirements of this paragraph.



 4 

 



(c)            If Employee’s employment is terminated under any of the foregoing
circumstances, Company shall pay Employee (i) all accrued and unpaid
compensation owed to Employee through the date of termination, plus (ii) all
compensation to which Employee would have otherwise been entitled and all
benefits for which Employee would have been eligible under the terms of this
Agreement through the second anniversary of the Effective Date of this Agreement
as if there had not been a termination, unless the basis for the termination is
a termination by Employee without Good Reason.

Article IV.             Miscellaneous

Section 4.01        Notices. All notices and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, mailed by certified mail (return
receipt requested) or sent by overnight delivery service, or electronic mail, or
facsimile transmission.

Section 4.02         Severability and Reformation. If any one or more of the
terms, provisions, covenants or restrictions of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions shall remain in full force and effect, and the invalid, void or
unenforceable provisions shall be deemed severable. Moreover, if any one or more
of the provisions contained in this Agreement shall for any reason be held to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be reformed by limiting and reducing it to the minimum extent necessary,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.

Section 4.03       Assignment. This Agreement shall be binding upon and inure to
the benefit of the heirs and legal representatives of Employee and the permitted
assigns and successors of the Company, but neither this Agreement nor any rights
or obligations hereunder shall be assignable or otherwise subject to
hypothecation by Employee (except by will or by operation of the laws of
intestate succession) or by the Company, except that the Company may assign this
Agreement to any successor (whether by merger, purchase or otherwise), if such
successor expressly agrees to assume the obligations of the Company hereunder.

Section 4.04         Amendment. This Agreement may be amended only by writing
signed by Employee and by the Company.

Section 4.05         Governing Law. This agreement shall be construed,
interpreted and governed in accordance with the laws of the state of Florida,
without reference to rules relating to conflicts of law.

Section 4.06        Jurisdiction. Each of the parties hereto hereby irrevocably
consents and submits to the exclusive jurisdiction of the state and federal
courts located in Florida in connection with any proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby and waives
any objection to venue in Florida.

Section 4.07        Entire Agreement. This Agreement contains the entire
understanding between the parties hereto with respect to the subject matter
hereof and supersedes in all respects any prior or other agreement or
understanding, written or oral, between the Company or any affiliate of the
Company and Employee with respect to such subject matter, including the
Employment Agreement.

Section 4.08         Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original.

Section 4.09        Construction. The headings and captions of this Agreement
are provided for convenience only and are intended to have no effect in
construing or interpreting this Agreement. The language in all parts of this
Agreement shall be in all cases construed in accordance to its fair meaning and
not strictly for or against the Company or Employee. The words “include,”
“includes,” and “including” will be deemed to be followed by “without
limitation.”



 5 

 





IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above:

 

  National Waste Management Holdings, Inc.    /s/ Louis Paveglio

By: Louis Paveglio

Title:   Chief Executive Officer

 

 

Gateway Rolloff Services, L.P.

 



/s/ Louis Paveglio_____________________________

By: Louis Paveglio

 



 

Paul Simon

   /s/ Paul Simon


 

[Signature Page to Paul Simon Employment Agreement]

 



 

